Citation Nr: 0517360	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-03 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from August 1997 to January 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to a compensable rating for veteran's service-
connected bilateral pes planus.  She subsequently perfected a 
timely appeal regarding that issue.

In a January 2004 decision, the Board denied a claim of 
entitlement to service connection for a right ankle 
condition.  Thus, this claim has been resolved and is no 
longer on appeal.

In January 2004, the Board also remanded the claim of 
entitlement to an increased rating for pes planus to the RO 
for additional evidentiary development.  The requested 
development was completed, and, in a March 2005 rating 
decision, the RO granted an increased rating of 10 percent 
for the veteran's bilateral pes planus, effective October 19, 
2001, which is the date of receipt of her informal claim for 
an increased rating.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matter of an increased rating for the service-connected pes 
planus remains in appellate status.


FINDING OF FACT

The veteran's bilateral pes planus is manifested by no more 
than moderate symptoms such pain on use and manipulation of 
the feet; but not by objective findings of severe or 
pronounced symptoms such marked deformity, swelling, 
callosities, extreme tenderness, marked inward displacement, 
and/or severe spasm.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.124, Diagnostic 
Code 5276 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in February 2004 
in which the RO advised the appellant of the type of evidence 
needed to substantiate her claim for an increased rating.  In 
this letter, as well as a subsequent April 2004 letter, the 
RO also advised the appellant of her and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by her and what evidence should be provided by 
VA.  The appellant was also advised to identify any 
additional evidence that she believed might be relevant to 
her claim and what VA would do to assist him in the 
development of her claim.  

Although the RO had initially issued notification letters to 
the appellant in November 2001 and February 2002 that failed 
to specifically advise her as to the type of evidence 
necessary to substantiate claims for an increased rating, the 
Board the RO corrected this error with the subsequent 
issuance of the February 2004 notification letter.  In this 
regard, the Board notes that the February 2004 letter was 
provided by the RO prior to the most recent transfer of her 
case to the Board, and that the content of that notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b); cf. Pelegrini v. Principi, 18 Vet. App. 
112, 120-122 (2004) (holding that VCAA notice should 
generally be provided prior to the initial adverse decision 
on a claim, but that failure to provide adequate notice could 
be remedied without voiding existing decisions).  

After the notice letter was provided, the claim was 
readjudicated and a Supplemental Statement of the Case was 
issued.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, to decide 
the issue on appeal would not be prejudicial to her.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  May 27, 
2005) (per curiam en banc order).

Furthermore, the Board finds that, to the extent possible, 
all obtainable evidence identified by the appellant has been 
obtained and associated with the claims folder and that she 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the Board notes that the RO obtained the 
veteran's post-service treatment records, and arranged for 
her to undergo VA examinations in June 2002 and April 2004 
specifically for the purpose of determining the severity of 
her service-connected disability.  38 U.S.C.A. § 5103A(b)-
(d).

Therefore, the Board finds that VA has fully satisfied the 
requirements of the VCAA by apprising her as to the evidence 
needed, and in assisting her in the development of her claim.  
38 U.S.C.A. §§ 5103, 5103A(a)(2) (West 2002).  

Factual Background

In a January 2000 rating decision, the RO granted service 
connection for pes planus and assigned a non compensable 
rating under the criteria of Diagnostic Code (DC) 5276.  

In October 2001, the veteran submitted an informal claim of 
entitlement to an increased rating for bilateral pes planus.  
She reported that she experienced great pain in her feet 
after walking for a long period of time. 

The RO subsequently obtained the veteran's post-service 
treatment records from the Robinson Health Clinic through 
June 2001.  Although these records did show that the veteran 
continued to receive treatment at this facility for a number 
of health problems, following separation from service, these 
records were negative for any complaints or treatment related 
to bilateral pes planus.

In June 2002, the veteran underwent a VA foot examination in 
which she reported that she had been given arch supports for 
her feet, but had stopped using them because they did not 
help.  She further reported that she was experiencing more 
frequent episodes of a burning sensation in the soles of her 
feet, which were aggravated by weight bearing for any length 
of time.  It was noted that she was not receiving any 
treatment for the problem at this time, and that the 
condition did not appreciably interfere with her daily 
activities.

Examination revealed identical bilateral pes planus in each 
foot of moderately severe degree on standing, but with only 
about a 5-degree varus deformity on weight bearing, which the 
examiner found easily correctable passively.  The examiner 
indicated that there was no arch tenderness or deformity, and 
that foot posture was within normal limits.  Examination of 
the joints, muscles, and tendons were otherwise found to be 
entirely within normal limits.  More specifically, the 
examiner noted that there was no painful motion or edema, and 
no gait or functional limitations.  Examination also revealed 
no skin or vascular changes, and no hammertoes or hallux 
valgus.  The examiner noted a diagnosis of bilateral pes 
planus.

In January 2004, the Board remanded this claim to the RO for 
further development.  The Board essentially concluded that 
another VA examination was necessary before the claim could 
be adjudicated.

In the February 2004 notification letter, the RO requested 
that the veteran identify all health care providers who 
treated her for the service-connected bilateral pes planus.  

In a response statement received in March 2004, the veteran 
reported that she had been treatment at the VA Medical Center 
in Fayetteville, North Carolina in November 2003.

The RO subsequently obtained the veteran's VA treatment 
records, which show that in August 2003 and November 2003, 
she spoke with examiners about obtaining arch supports.  X-
rays obtained in March 2004 of both feet were found to be 
normal.

In a written statement dated in March 2004, the veteran 
reiterated that she was experiencing worsening pain in her 
feet.  She also reported experiencing spasms in the middle of 
her feet if she stood for a long period of time, which caused 
her to limp.  She asserted that the symptoms had become 
unbearable and were not adequately compensated by the non 
compensable rating then assigned.

In April 2004, the veteran underwent another VA foot 
examination in which she described experiencing pain and 
tenderness in the arch areas of both feet.  She described 
these symptoms as bothersome for at least three days a week.  
She also indicated that, after prolonged standing and weight 
bearing, she experienced a burning sensation on the plantar 
aspects, which was only relieved through rest.  The examiner 
noted that the veteran attempted treatment through arch 
supports and physical therapy, but that neither was 
effective.  It was noted that she did not use topical or oral 
analgesics, nor did she use anti-inflammatory agents.

The examiner further indicated that, with prolonged standing 
of 30 minutes or more, the veteran reports extreme cramping 
and burning, which usually lasted for 10 minutes after weight 
bearing was relieved.  During the exam, the veteran reported 
that she was not working because she was a full-time student, 
and that she had not missed any classes due to her foot 
condition.  The examiner noted that she was able to perform 
all activities of daily living without difficulty, but the 
veteran indicated that she was limited in physical activity 
with respect to her daughter because she was unable to stand 
or run with her for more than 30 minutes before developing 
pain.

Examination showed range of motion in the right foot to be to 
30 degrees dorsiflexion and 20 degrees plantar flexion, with 
10 degrees of flexion in the IP joint.  Examination also 
revealed range of motion in the left foot to be to 35 degrees 
dorsiflexion and 20 degrees plantar flexion, with 5 degrees 
of flexion in the IP joint.  The examiner noted some pain on 
motion, but no functional limitation due to fatigue, 
weakness, or lack of endurance following repetitive use or 
during flare-ups.  Examination revealed some point tenderness 
rated 8 on a 1-10 scale at the plantar surfaces of both 
arches when deeply palpated.  The veteran's gait was 
described as smooth, steady, and even, with no limitations on 
standing or walking.  Some pain was reported when attempting 
to toe walk.  No callosities were observed, and no skin or 
vascular changes were found.  The examiner also found no 
deformity or abnormal foot posture, and no joint, muscle, or 
tendon abnormalities.

X-rays of both feet were found to be negative.  The examiner 
concluded that there was no objective evidence of deformity 
of the veteran's feet such as pronation or abduction, but 
that there was pain on manipulation of the bilateral arches, 
as well as with passive and active dorsiflexion.  There was 
also no swelling or callosities, and no marked inward 
displacement or severe spasms of the tendo Achilles on 
manipulation of the feet.  The examiner did find evidence of 
tenderness on the plantar surface of the feet, and that 
orthopedic appliances reportedly did not help.  The examiner 
concluded that the veteran had a mild degree of pes planus.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Pes planus, or flat feet, is evaluated under 38 C.F.R. § 
4.71a, DC 5276.  Under this code, a non-compensable 
evaluation is assigned for mild symptoms relieved by built-up 
shoe or arch support.  Moderate symptoms of pes planus, with 
weight bearing line over or medial to great toe, inward 
bowing of the tendo Achilles, pain on manipulation and use of 
the feet, are rated 10 percent disabling.  For severe 
symptoms of bilateral pes planus, such as marked deformity 
(pronation, abduction, etc.), pain accentuated with 
manipulation and use, swelling on use, with characteristic 
callosities, the appropriate rating is 30 percent.  For 
pronounced symptoms, with marked pronation, extreme 
tenderness on plantar surfaces of the feet, marked inward 
displacement and severe spasms of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances, 
a 30 percent evaluation is assigned for unilateral symptoms 
and a 50 percent evaluation is assigned for bilateral 
symptoms.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an 
increased evaluation for the service-connected bilateral pes 
planus.  In essence, the Board finds that the greater weight 
of credible and probative evidence establishes that the 
veteran's pes planus is manifested by no more than moderate 
symptoms, such as pain on manipulation and use of feet.

Because it is the most recent and detailed, the most 
probative evidence of record is the report of the April 2004 
VA examination.  As discussed in detail above, the examiner 
found evidence of pain on manipulation, but no evidence of 
swelling, callosities, or marked deformity.  Although the 
veteran submitted a statement asserting that she experienced 
spasms, the April 2004 VA examiner specifically found that he 
could find no evidence of spasms on examination.  The 
examiner also found no evidence of marked inward displacement 
or other pronounced symptoms of bilateral pes planus.

The findings on the April 2004 VA examination are consistent 
with those noted in the report of the June 2002 VA 
examination, which also failed to show that her pes planus 
was manifested by severe or pronounced symptomatology, as 
required for an increased rating under DC 5276.  For example, 
this examination revealed no evidence of swelling, 
callosities, marked deformity, or spasms.  The report of this 
examination is also negative for any findings of marked 
inward displacement or other pronounced symptoms of bilateral 
pes planus.

The Board has also reviewed the veteran's treatment records.  
These records also fail to show that her pes planus is 
manifested by more than moderate symptoms so as to warrant an 
increased rating under DC 5276.  

The Board has considered other diagnostic codes potentially 
applicable to rating disabilities of the feet. See 38 C.F.R. 
§ 4.71a, DCs 5277 to 5284.  The Board finds, however, that 
such provisions are not applicable in this particular case, 
given the nature of the veteran's service-connected bilateral 
pes planus.  In this regard, the Board notes that there is no 
medical evidence suggesting that her foot disability is 
manifested by weak foot, claw foot, hammer toes, 
metatarsalgia, or malunion or nonunion of the tarsals.  

The Board notes that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

In light of the veteran's complaints of pain and limitations 
in activity, the Board has considered whether an increased 
evaluation is warranted based on functional loss, as 
contemplated by the Court's holding in Deluca.  Although the 
April 2004 VA examiner noted some pain on motion, he found no 
evidence of functional limitation due to fatigue, weakness, 
or lack of endurance following repetitive use or during 
flare-ups.  The examiner did note that prolonged standing 
caused extreme cramping and burning, but he indicated that 
these symptoms resolved within 10 minutes of the appellant 
ceasing weight bearing.  Examination at that time revealed 
that the veteran's gait was described as smooth, steady, and 
even, with no limitations on standing or walking.  The Board 
notes that the report of the veteran's June 2002 VA 
examination contains a specific finding that there was no 
evidence of functional limitations.

For these reasons, the Board concludes that the veteran's 
complaints of pain on use are already contemplated by the 10 
percent rating currently assigned under DC 5276, and that the 
preponderance of the evidence is against granting an 
increased rating based on functional loss due to pain or 
other symptoms.  See Deluca, supra.

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that a 
rating in excess of 10 percent is warranted for the veteran's 
bilateral pes planus.  Thus, that benefit sought on appeal 
must be denied.


ORDER

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling, is 
denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


